DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    587
    925
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takei (US 2017/0224406 A1), hereinafter Takei in view of Conlon (US 2017/0000512 A1), hereinafter Conlon.

Regarding claims 1 and 11, Takei teaches an electrosurgical instrument, comprising: 
a body including proximal and distal ends (Fig. 1), the distal end including a pair of supporting arms defining a slot therebetween (Annotated Fig. 18 – there must exist a slot or space between the supporting arms in order to connect them to shaft 15 as shown in Fig. 18, wherein the shaft is between the supporting arms); 
a treatment blade extending from the distal end of the body and electrically connected to a first potential of a source of electrosurgical energy, the treatment blade configured to treat tissue upon activation thereof (Fig. 22: blade 23); 
a protective guard (Figs. 21-22) operably engaged within the slot to the distal end of the body via a pivot pin, the protective guard including a pair of spaced-apart arms defining a slot therebetween configured to receive the treatment blade (Fig. 21), the protective guard pivotable about the pivot pin (Fig. 18) between a closed position wherein the protective guard encapsulates the treatment blade (Fig. 22) and at least one second position wherein the treatment blade is exposed for tissue treatment (Fig. 18); 
at least one return electrode operably connected to the protective guard and recessed relative to a leading edge of a respective spaced-apart arm, the return electrode configured to electrically connect to a second potential of the electrosurgical energy source (Fig. 22: electrodes 88A and 88B – which shows the electrodes are recessed within pad portion 33; [0077]); 
Takei does not teach a biasing member operably coupled to the protective guard and configured to bias the protective guard in the closed position. However, Conlon teaches a biasing member operably coupled to the protective guard and configured to bias the protective guard in the closed position (Fig. 9; [0082]). 
Conlon and Takei are considered analogous to the claimed invention because they both disclose electrosurgical devices for treating tissue, such as by cutting or sealing. Takei does not explicitly disclose wherein the end effector is biased to remain in a close position until manipulated by the operator. However, it is well known in the art that the opened and closed biasing directions for treatment end effectors are interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the grasping pieces of Takei to be biased in a closed configuration instead of an open configuration. Such a modification would merely be a simple substitution of interchangeable biasing configurations and directions in order to produce a predictable result (see MPEP 2143). 

Regarding claims 3 and 13, Takei teaches wherein the at least one return electrode is disposed on an opposite side of the slot defined between the pair of spaced-apart arms of the protective guard (Fig. 22: electrodes 88A and 88B).

Regarding claim 4, Takei teaches wherein the at least one return electrode is recessed relative to a leading edge of a corresponding one of the pair of spaced-apart arms of the protective guard (Fig. 22: electrodes 88A and 88B are recessed within pad portion 33; [0080]).

Regarding claims 5 and 14, Takei teaches wherein each one of the pair of spaced-apart arms of the protective guard includes a return electrode (Fig. 22: electrodes 88A and 88B).

Regarding claims 7 and 16, Takei teaches wherein the treatment blade includes a mechanical profile to facilitate cutting (Fig. 22: blade 23 includes a sharp edge).

Regarding claims 8-9 and 17-18, Takei fails to teach wherein the treatment blade is electrically connected to at least one switch disposed on the body. However, Conlon teaches wherein the treatment blade is electrically connected to at least one switch disposed on the body, the at least one switch activatable to supply electrosurgical energy to the treatment blade using an energy algorithm (Fig. 1; [0058], [0061]).
	Takei teaches an operation input component (5) such as a foot switch, which is not located on the body of the treatment device. However, it is well known in the art that various configurations for switching between surgical functions and/or power modes are widely considered to be interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to further modify the body of the treatment instrument of Takei to include a switch rather than a switching means external to the instrument. Such a modification would merely be a simple substitution of interchangeable configurations for changing operation modes in order to produce a predictable result (see MPEP 2143).
It should be noted that this modified device of Takei would be capable of meeting the cited functional limitations ([0058] and [0061]). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Conlon and further in view of Ross (US 2018/0125517 A1), hereinafter Ross.
Regarding claims 2 and 12, Takei fails to teach wherein the pair of spaced-apart arms of the protective guard are curved. However, Ross teaches wherein the distal end effector is curved (Figs. 1 and 3). 
Ross is considered analogous to the claimed invention because it discloses a surgical instrument for treating tissue with energy. It is well known in the field of electrosurgical treatment devices for embodiments to include distal end effectors which are curved or straight since both configurations yield the predictable result of allowing the operator to safely and effectively grasp and/or treat living tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the grasping pieces of Takei to include a curved configuration, which would then also form the spaced-apart arms of grasping piece 31 (Figs. 21-22) into a curved configuration. Such a modification would merely be a simple substitution of interchangeable treatment end effector configurations in order to produce a predictable result (see MPEP 2143).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takei (US 2017/0224406 A1), hereinafter Takei in view of Conlon and further in view of Slater (US 5396900), hereinafter Slater.
Regarding claims 6 and 15, the combination of Takei and Conlon fails to explicitly teach wherein the treatment blade includes an insulator disposed at a proximal end thereof. However, Slater teaches wherein the end effector includes an insulator disposed at a proximal end thereof (Fig. 10a – stationary jaw 1090 is non-conductive and includes conductive razor blade 1005; col. 8, lines 5-28). 
Slater is considered analogous to the claimed invention because it discloses a conductive end effector for a surgical tool. Takei and Conlon do not explicitly disclose an insulator at the proximal end of the blade. However, it is well known in the art to for a portion of a treatment end effector to include an insulative or non-conductive material in order to define a treatment surface (col. 2, lines 53-56) and to prevent energy from traveling beyond the defined treatment surface. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the blade of Takei to include an insulator or non-conductive portion at a proximal end of the blade. Such a modification would yield the predictable result of defining the conductive treatment surface of the end effector and prevent energy from moving beyond the defined treatment surface, which would decrease risk of injuring the operator and the patient. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Conlon and further in view of Kerr (US 2011/0301592 A1), hereinafter Kerr.
Regarding claims 10 and 19, the combination of Takei and Conlon fails to teach wherein the biasing member is a torsion spring. However, Kerr teaches a torsion spring operably coupled to the protective guard and to the body (Fig. 5: torsion spring 610; [0071]-[0072]). 
Kerr is considered analogous to the claimed invention because it discloses an electrosurgical apparatus with an end effector for treating tissue. Takei and Conlon do not explicitly teach wherein the biasing member to bias the protective guard in a closed position is a torsion spring. However, it is well known in the art that different configurations for biasing grasping members of a distal end effector in a closed or open position are widely considered interchangeable. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Takei and Conlon to include a torsion spring.   
Such a modification would merely be a simple substitution of interchangeable biasing configurations in order to produce a predictable result (see MPEP 2143).
 
Conclusion
Accordingly, claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794